Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Barnaby Wiener Investment Officer of MFS Benjamin Stone Investment Officer of MFS As of September 30, 2014, Pablo De La Mata will be added as a portfolio manager of the fund. As of December 31, 2014, Barnaby Wiener will no longer be a portfolio manager of the fund. Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Barnaby Wiener Portfolio Manager Employed in the investment area of MFS since 1998 Benjamin Stone Portfolio Manager Employed in the investment area of MFS since 2005 As of September 30, 2014, Pablo De La Mata will be added as a portfolio manager of the fund. As of December 31, 2014, Barnaby Wiener will no longer be a portfolio manager of the fund. 1002003 1 FCG-PM-SUP-100313
